department of the treasury employer_identification_number contact person -id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend t school district u high school v county w individual x company y company z newspaper dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 b description of your request you will operate a program to award scholarships to graduating high school students meeting established criteria to be used for qualified expenses at educational institutions described in sec_170 b a ii letter catalog number 58263t scholarships will be awarded to selected eligible applicants who are seniors at u or to select eligible applicants who are seniors at any high school located in v and who are children of employees of x or y disqualified persons are ineligible from receiving scholarship awards your board_of directors will appoint an independent selection committee which will be responsible for the administration of the scholarship program the selection committee shall consist of individuals who occupy the following type of positions within the t school district superintendent a high school principal a guidance counselor or community leader it is anticipated that the committee will consist of three members members of the selection committee shall be totally independent except for participation on the committee and separate from you w and his family members and x andy if any of your employees or the above employers or their spouses hold a position in a school district such individuals shall not be appointed to the scholarship selection committee notices regarding the availability of scholarship applications will appear in the z in addition notices will be sent to the guidance office of u and to the employees of x andy living in v the selection committee will receive and review applications and award the scholarship to a high school senior considering the following qualifications and selection criteria applicants shall be seniors in high school at t or if the applicant is a child of an employee of x or y the eligible applicants shall include seniors at any high school located in w applicants must be accepted for post-secondary education- business technical trade or nursing school junior or community college or 4-year institution or university all of which must be an educational_organization as described in sec_170 a ii of the irc applicants must have at the time of the application a cumulative gpa through high school recipients must maintain a gpa in their post-secondary school in order for the scholarship to be renewed for later semesters and years applicants' participation in high school and or community service activities shall be given consideration consideration may be given to children of current employees of x and y who also meet the other qualifications described here recipients are not limited to children of employees and continued employment of a recipients' parent will not affect scholarships granted the income and assets of the applicants' parents and of the applicant shall be taken into consideration the number of siblings and the current or future anticipated financial requirements for the education of the siblings may be taken into consideration the unmet financial need of the applicants for the educational_institution selected by the applicants shall be considered and is an important criteria this means the difference between tuition and room and board costs and any scholarships or letter catalog number 58263t grants awarded or likely to be awarded to the applicant by the institution or other sources the ability of the parents to contribute to the applicants' education costs and other scholarships or grants awarded or anticipated to be awarded shall be taken into consideration the application process is as follows applicants must complete the scholarship application completed applications must include a two-paragraph essay detailing the applicants' career goals and why they are a worthy candidate for this scholarship applicants must submit evaluations from two teachers it is the applicant's responsibility to collect and return evaluations in sealed envelopes to the guidance office with the completed application on or before the deadline established a copy of a current federal_income_tax return of both parents must be submitted with the application if not available at time of submission a copy of the prior year return can be substituted until the current_year return is available when available the current_year return shall be submitted a personal interview may be required at the discretion of the scholarship selection committee in the event of a tie or other reasons determined by the committee to evaluate motivation character or financial need completed applications are due to the guidance office by the due_date the recipients shall be selected by the scholarship selection committee by majority vote of the members of the committee after review of the applications and application of the above guidelines the recipients shall be required to submit ongoing documentation of eligibility such as transcript proof of use of funds and maintenance of full time student status you anticipate making one award of at least dollar_figure annually for a four-year period with the possibility of awarding one more scholarship of a similar amount in the future eligible applicants will include students whose parents are employees and students whose parents are not employees in the event an award is given to a child of an employee scholarships will be awarded based upon facts and circumstances that demonstrate that the scholarships will not be considered compensation_for past present or future services or otherwise provide a specific benefit to the employer the scholarship will be paid directly to the student or to the educational_organization and divided equally between the number of semesters in each academic year at the student's educational_organization the recipient will be required to submit a transcript of his or her academic record verified by the educational_institution each year if the student fails to continue as a full-time_student make satisfactory progress towards a degree or fails to maintain the gpa the student will be required to return the unused portion of the scholarship applicable to that semester and forfeit the remainder of the scholarship award for subsequent semesters and years if the student continues to meet the eligibility criteria and provide the required_documentation on a timely basis the scholarship will letter catalog number 58263t continue for subsequent semesters and years without the need for submission of new applications directly to the educational_institution if permitted by the educational_organization you may pay the scholarship each recipient will be required to submit a transcript of his or her academic record for each semester and confirm his continued enrollment as a fulltime student except when on externships or other school sponsored semesters that might be less than full-time credit the purpose of these requirements is to confirm that the recipient is progressing towards the selected degree and is maintaining the required grade point average if the transcript reveals that the recipient has failed to make satisfactory progress towards the selected degree and cumulative grade point average in a given academic year the recipient will forfeit the scholarship for subsequent semesters and years you will maintain records of the recipients of the scholarships including the names addresses year of award amount of each scholarship basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
